DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2021 has been entered.

Previous Rejections
Applicants' arguments, filed 22 April 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kolter et al. (US Patent Application Publication 2012/0202894) in view of Cifter et al. (US Patent Application Publication 2015/0216798).

Kolter et al. further suggests the inclusion of aromas and/or sweeteners in the dosage form prepared (paragraphs [58 & 79]), and adding such additional constituents before or during extrusion (paragraph [58]). However, Kolter et al. does not disclose the specific aromatic agents instantly recited, such as vanillin.  Kolter et al. also does not disclose the amount to use for the aroma and/or sweeteners.
Cifter et al. discloses orally administered dosage forms, such as tablets (title, abstract, and claim 15).  The tablets can contain sweeteners and aromatic agents (paragraphs [42-43] & claim 16).  These two excipients are present in from 0.01 to 5.0 wt% and 0.05 to 5.0 wt%, respectively (paragraphs [42-43] & claims 24 and 26).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the sweeteners and aromatic ingredients taught by Cifter et al. in the formulation disclosed by Kolter et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  And as for the total amount, the amount of the two together does not read upon the instantly recited range, but it does overlap.  And in cases involving overlapping prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claim 1 recites that the odorant and flavoring are limited to those “consisting of” at least one “synthetically” prepared odorant and flavoring. Neither Kolter et al. nor Cifter et al. state whether sweeteners and aromatic ingredients are synthetic or not, and thus it is not stated that these are limited to those synthetically prepared.  However, synthetic relates to the way in which a material is obtained (not naturally obtained).  The patent-ability of a product does not depend on its method of production, and if the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while the references are silent as to how the aroma and sweetener are obtained, the ingredients disclosed reads on the limitations instantly recited with regards to the formulation.  Thus, the formulation recited by instant claims 1 and 10 are rendered prima facie obvious.
Instant claims 4-6 and 11-12 further limit the polyvinyllactam polymer, and the amphiphilic polyether copolymer disclosed by Kolter et al. reads upon these limitations.
Instant claims 7 and 8 further limit the odorant and flavoring, and Cifter et al. discloses that examples of useful aromatic compounds include vanillin (claim 25).
Instant claim 9 further limits the manner in which the formulation is obtained, and Kolter et al. discloses preparing the formulation by melt extrusion (paragraph [45] & examples).

Response to Arguments
	The Applicant argues that the obviousness rejection over Kolter et al. in view of Cifter et al. is not proper.  The Applicant states that Kolter et al. does not disclose any amounts for the 
	The Applicant also argues that Cifter et al. does not cure these deficiencies, as the maximum amount of the aromatic agent taught therein is 5.0 wt% and not between 7 and 22 wt%, which is required by the instant claims.
	Further, the Applicant argues that the claimed invention provides for unexpected benefits. Comparative example 7 (in the instant specification) shows the importance of the solid solution. The claimed invention provides for excellent time-release properties (tests 1 and 2) and transparency (examples 1-6).
The Examiner acknowledges the arguments presented, but does not consider them persuasive.  The Examiner notes that with respect to the amount of the aromas and/or sweeteners, Cifter et al. is relied upon.  And the amount and identity of the two ingredients taught therein overlaps the claimed range, and in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. While each ingredient alone would not provide for the amount instantly recited, which is argued, the amount of each combined would, and that is the basis for the rejection.
The Examiner also does not find persuasive the arguments relating to the “consisting of” language and the exclusion of the hydrophilic polymer.  First, the “consisting of” limitation is considered to apply to the odorants and flavorings, which are limited with the “consisting of” 
 As for the argument that Kolter et al. teaches that the aromas are to be added after extrusion and thus are not embedded in the polymer matrix, this is also not found persuasive.  Kolter et al. further suggests the inclusion of aromas and/or sweeteners in the dosage form prepared and adding such additional constituents before or during extrusion (paragraph [58]).
The Examiner also acknowledges the evidence of unexpected results put forth by the Applicant, but does not consider them persuasive. Kolter et al. discloses the preparation of transparent solid solutions (such as example 4), so examples 1-6 are not found to show an unexpected result. Transparent formulations are known as being prepared (as Kolter et al. does so) and there is no basis to support a conclusion that the formulation would be unexpected otherwise.
As for tests 1 and 2, these showed that the aromas tested were released more slowly than when not in the formulation. And Kolter et al. states that the formulation provides for controlled release of the active ingredients therein (paragraph [11] & paragraphs [123-124]). Thus, delayed and controlled release would have been expected in view of Kolter et al. as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brian Gulledge/Primary Examiner, Art Unit 1612